
	

114 HR 2542 IH: Bereaved Borrowers’ Bill of Rights Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2542
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to establish requirements for releasing a cosigner from
			 obligations of a private education loan, for the treatment of the loan
			 upon the death or bankruptcy of a cosigner of the loan, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Bereaved Borrowers’ Bill of Rights Act of 2015. 2.Requirements for private educational lendersSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the following new subsection:
			
				(g)Requirements regarding cosigners for a private education loan
 (1)Cosigner release requirementsIf a private education loan has a cosigner who is jointly liable for such loan, a private educational lender shall include a process for releasing the cosigner from any obligations on the loan and in such process the lender—
 (A)shall make the criteria for obtaining the release clear, transparent, and easily accessible via the website of the private educational lender;
 (B)shall notify the borrower if the borrower is eligible to release a cosigner; (C)shall, if denying a request to release a cosigner, provide an explanation for the denial and offer the borrower an opportunity to correct the request; and
 (D)may not change the terms of the release to impose additional duties on, or be detrimental to the interests of, the borrower or cosigner over the duration of the private education loan.
 (2)Additional requirementsNotwithstanding any provision in a private education loan agreement that contains a process for releasing a cosigner from obligations on the loan, a private educational lender shall, upon receiving notification of the death or bankruptcy of a cosigner—
 (A)notify the borrower about the borrower’s rights under the private education loan agreement regarding the release of the cosigner; and
 (B)if the borrower continues to make on-time payments (in the amount determined prior to the death or bankruptcy of the cosigner) on the private education loan, provide a period of time of not less than 90 days for the borrower to follow the process for release of the cosigner before deeming that the borrower has failed to repay the loan, changing the terms of the loan, accelerating the repayment terms of the loan, referring the loan to a debt collector (as defined in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)), or notifying consumer reporting agencies (as defined in section 603(f)) of a change in the status of the loan.
 (3)Credit worthiness standardsA private educational lender may not evaluate the credit worthiness, credit standing, or credit capacity of a borrower or a cosigner at the time at which a cosigner is released from obligations on a private education loan using a different standard than was used to evaluate the credit worthiness, credit standing, or credit capacity of the borrower or cosigner at the time of the origination of the loan.
 (4)Requirements for new cosignersNotwithstanding any provision in a private education loan agreement, a private educational lender shall, upon receiving notification of the death or bankruptcy of a cosigner who is jointly liable for the private education loan—
 (A)notify the borrower about the borrower’s rights under the private education loan agreement regarding identifying a new cosigner or refinancing the loan; and
 (B)if the borrower continues to make on-time payments (in the amount determined prior to the death or bankruptcy of the cosigner) on the private education loan, provide a period of time of not less than 90 days for a borrower to identify a new cosigner or refinance the loan before deeming that the borrower has failed to repay the loan, changing the terms of the loan, accelerating the repayment terms of the loan, referring the loan to a debt collector (as defined in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)), or notifying consumer reporting agencies (as defined in section 603(f)) of a change in the status of the loan.
 (5)New cosigner credit worthinessA private educational lender may not evaluate the credit worthiness, credit standing, or credit capacity of a new cosigner using a stricter standard than used to evaluate the credit worthiness, credit standing, or credit capacity of the original cosigner..
		3.Prohibitions for consumer reporting agencies and furnishers of information to consumer reporting
			 agencies related to private education loans
 (a)Prohibition for consumer reporting agenciesSubsection (a) of section 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following new paragraph:
				
 (7)Failure to repay a private education loan (as defined in section 140(a)) due to accelerated repayment terms of the loan after the death or bankruptcy of a cosigner who is jointly liable for the loan..
 (b)Prohibition for furnishers of information to consumer reporting agenciesParagraph (1) of section 623(a) of such Act is amended by adding the following new subparagraph:  (E)Reporting information on private education loansA private educational lender (as defined in section 140(a)) or the servicer of a private education loan (as defined in such section) shall not furnish any information relating to the loan to any consumer reporting agency if the consumer failed to repay the loan due to accelerated repayment terms after the death or bankruptcy of a cosigner who is jointly liable for the loan..
			
